Exhibit 10.1

June 29, 2020



Andrew Oh

[***]

[***]



Re:Transitional Services and Separation Agreement



Dear Andrew:

This letter confirms that your employment with Rubius Therapeutics, Inc. (the
“Company”) will be ending. The Company appreciates your contributions and would
like to make this transition as seamless as possible. With this in mind, we are
proposing an arrangement that allows you to remain employed by the Company
during a transition period, after which you would be eligible to receive certain
severance benefits.

If signed, this letter will become a binding agreement between you and the
Company (the “Agreement”) upon the Effective Date of this Agreement (as defined
below) and will fully supersede other agreements or understandings between you
and the Company relating to your employment, compensation, severance pay and
benefits, and stock options, including without limitation the Employment
Agreement between you and the Company dated June 29, 2018 (the “Employment
Agreement”), except as otherwise set forth herein; provided that the Employee
Non-Competition, Non-Solicitation, Confidentiality and Assignment Agreement
between you and the Company dated December 7, 2017 (the “Restrictive Covenants
Agreement”), as well as the stock option agreements between you and the Company
made in connection with each of your outstanding stock option grants as of the
date hereof (collectively, along with the Company’s equity plan(s), as may be
amended, the “Equity Documents”), shall remain in full force and effect both
during and after your employment relationship with the Company. For purposes of
this Agreement, the Equity Documents, the Restrictive Covenants Agreement and
any and all assignment(s) of invention(s), restrictive covenant(s), or
confidentiality agreements shall be referred to as the “Preserved Agreements.”
Subject to Section 13(g) below, this Agreement and the Preserved Agreements set
forth all of the contractual rights and obligations between you and the Company,
and you shall not be entitled to any other payments or benefits except as
specifically set forth in those documents. For the avoidance of doubt, the
Company’s Insider Trading Policy shall continue to be in effect during and after
your employment relationship, as applicable. Regardless of whether you enter
into this Agreement, you will be entitled to the Accrued Benefit (as defined in
the Employment Agreement) upon the ending of your employment.

With those understandings, the Agreement between you and the Company is as
follows:

Transition from Employment

Transition Period. If you sign and comply with this Agreement, your at-will
employment will continue, along with the compensation and benefits specified
below in Section 3 until December 31, 2020 (the “Anticipated Separation Date”)
unless you are sooner terminated by the Company for Cause or the Company
otherwise agrees, at your request, to an earlier last day of employment. The

--------------------------------------------------------------------------------

actual last day of your employment shall be referred to herein as the
“Separation Date,” and the time period between the date of this letter and the
Separation Date shall be referred to herein as the “Transition Period.” For
purposes of this Agreement, “Cause” shall have the same meaning as set forth in
Section 3(c) of the Employment Agreement.

Services During the Transition Period. During the Transition Period, unless your
employment is sooner terminated by the Company for Cause or you resign, you will
continue to work and provide services to the Company on a full-time basis as the
Company’s Chief Financial Officer, unless otherwise requested by the Company’s
Chief Executive Officer (the “CEO”); provided, however, that if the Company
hires a new Chief Financial Officer during the Transition Period, you will
transition to the role of Senior Advisor and for the remainder of the Transition
Period will provide services to the Company on a part-time, as-needed basis, as
reasonably determined by the Company. Your services during the Transition Period
are expected to include, without limitation, transitioning your role and helping
with the Company’s search for a new Chief Financial Officer to the extent
requested by the Company.

For the avoidance of doubt, by signing this Agreement, you hereby waive any
application of the Good Reason definition set forth in Section 3(e) of the
Employment Agreement and acknowledge and agree that you shall have no Good
Reason termination rights.



Conditions

To receive the benefits set forth in this Agreement, you must satisfy each of
the following “Conditions”: (i) enter into and comply with this Agreement,
including but not limited to the Continuing Obligations (as defined below);
(ii) not either (A) be terminated by the Company for Cause, or (B) resign prior
to the Anticipated Separation Date, unless the Company otherwise agrees to your
request of an earlier Separation Date; and (iii) provide services and work
cooperatively to the reasonable satisfaction of the CEO during the Transition
Period.



Compensation; Benefits and Vesting during Transition Period

Provided that you satisfy each of the Conditions set forth in the preceding
section, during the Transition Period (including any portion of the Transition
Period that you are employed as Senior Advisor): (i) you will continue to be
paid your current base salary (the “Base Salary”); (ii) remain eligible to
participate in the Company’s group employee benefit plans; and (iii)  your
outstanding equity grants will continue to vest through the Separation Date
consistent with the Equity Documents.



You will not be eligible for any bonus or other incentive compensation with
respect to your performance in 2020.



For the avoidance of doubt, if the Company terminates your employment for Cause
or you resign without the Company’s consent prior to the Anticipated Separation
Date, or if you fail to satisfy any of the Conditions, then your employment will
end, you will cease vesting as of the Separation Date, you shall be entitled to
the Base Salary accrued to you through the Separation Date, and you shall have
no further rights to any compensation or benefits from the Company or any of its
affiliates.



--------------------------------------------------------------------------------

Severance Benefits

If you satisfy the Conditions, then, subject to you executing the certificate
attached hereto as Exhibit A, which updates the release of claims set forth in
Section 8 of this Agreement (the “Certificate”), within the timeframe set forth
therein, the Company will provide you with the following “Severance Benefits”:

Severance Amount. The Company will pay you an amount equal to nine (9) months of
your Base Salary (the “Severance Amount”), with such payments made in
substantially equal installments in accordance with the Company’s regular
payroll practice over nine (9) months commencing on the first payroll date
following the Effective Date of the Certificate.

Health Benefit Continuation. If you properly elect to receive benefits under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”),
then the Company will provide nine (9) months of COBRA premiums for you and your
eligible dependents at the Company’s normal rate of contribution for employees
for your coverage at the level in effect immediately prior to the Separation
Date; provided, however, if the Company determines that it cannot pay such
amounts without potentially violating applicable law (including, without
limitation, Section 2716 of the Public Health Service Act), provided that you
are enrolled in the Company’s health care programs immediately prior to the
Separation Date, the Company will in lieu thereof provide to you a taxable
monthly payment in an amount equal to the portion of the COBRA premiums for you
and your eligible dependents to continue your group health coverage in effect on
the Separation Date at the Company’s normal rate of contribution for employee
coverage at the level in effect immediately prior to the Separation Date for a
period of nine (9) months. For the avoidance of doubt, the taxable payments
described above may be used for any purpose, including, but not limited to,
continuation coverage under COBRA.

Continuing Obligations

By executing this Agreement, you reaffirm the terms of the Restrictive Covenants
Agreement, the terms of which are hereby incorporated as material terms of this
Agreement, including without limitation your obligation not to disclose the
Company’s confidential information, to return documents and other property of
the Company by the earlier of a request by the CEO or the Separation Date, and
to refrain from certain competition and solicitation activities for a period of
twelve (12) months after the Separation Date. The obligations under the
Restrictive Covenants Agreement along with Sections 6 and 7 of this Agreement
are together the “Continuing Obligations.”

Non-Disparagement and Communications about Your Departure

Subject to Section 9 of this Agreement:

Non-Disparagement. You agree to take no action or make any statements, written
or oral, that are disparaging about or adverse to the business interests of the
Company or its employees, directors, officers, agents, products or services. The
Company agrees to instruct the Company’s current directors and officers to take
no action or make any statements, written or oral, that are disparaging to you
or adverse to your interests. This non-disparagement obligation shall not apply
to truthful testimony in a legal proceeding.

--------------------------------------------------------------------------------

Communications about Your Departure. You agree that you will not (without the
prior written approval of the Company) communicate about your transition or
departure with anyone until after the Company has made a formal written
announcement to Company employees about your transition and departure (the
“Company Announcement”); provided that you may communicate with your tax
advisors, attorneys, and spouse about your transition and departure before the
Company Announcement, provided further that you first advise such persons not to
reveal information about your transition and departure and each such person
agrees. Once the Company has announced your departure, you agree to limit any
communications regarding your departure to statements that are consistent with
the Company’s press release.

Future Cooperation

You agree to cooperate fully with the Company (including its outside counsel) in
connection with: (i) the contemplation, prosecution and defense of all phases of
existing, past and future litigation about which the Company believes you may
have knowledge or information; and (ii) responding to requests for information
from regulatory agencies or other governmental authorities (together
“Cooperation Services”). You further agree to make yourself available to provide
Cooperation Services at mutually convenient times, provided that the Company
shall not utilize this section to require you to make yourself available to an
extent that would unreasonably interfere with your business or personal
activities. Cooperation Services include, without limitation, appearing without
the necessity of a subpoena to testify truthfully in any legal proceedings in
which the Company calls you as a witness. The Company shall reimburse you for
any reasonable travel expenses that you incur due to your performance of
Cooperation Services, after receipt of appropriate documentation consistent with
the Company’s business expense reimbursement policy.



Release of Claims

In consideration for, among other terms, the Company’s offer to continue to
employ you during the Transition Period and the other benefits described in this
Agreement, including the opportunity to participate in vesting events during the
Transition Period, to which you acknowledge you would otherwise not be entitled,
you, on your own behalf and on behalf of your heirs, executors, administrators,
attorneys and assigns, hereby unconditionally and irrevocably release, waive and
forever discharge, the Company and each of its affiliates, parents, successors,
predecessors, and subsidiaries including, but not limited to, the employee
benefit plans of each and fiduciaries of such plans, and the current and former
officers, directors, shareholders, employees, attorneys, accountants and agents
of each in their official and personal capacities (all of the foregoing,
together with the Company, the “Released Parties”) from any and all causes of
action, claims and damages, including attorneys’ fees, whether known or unknown,
foreseen or unforeseen, presently asserted or otherwise arising through the date
of your signing of this Agreement. This release includes, but is not limited to,
any claim or entitlement to salary, bonuses, any other payments, benefits or
damages arising under any federal law (including, but not limited to, Title VII
of the Civil Rights Act of 1964, the Age Discrimination in Employment Act of
1967, the Employee Retirement Income Security Act of 1974, the Americans with
Disabilities Act, Executive Order 11246, the Family and Medical Leave Act, and
the Worker Adjustment and Retraining Notification Act, each as amended); any
claim arising under any state or local laws, ordinances or regulations
(including, but not limited to, any state or local laws, ordinances or
regulations requiring that advance notice be given of certain workforce
reductions); any claim for wages, severance pay,

--------------------------------------------------------------------------------

vacation pay, back or front pay or other forms of compensation, whether under
the Massachusetts Wage Act, M.G.L. c. 149, §§148-150C, or otherwise; any claim
for damages or other remedies of any sort, including, without limitation,
compensatory damages, punitive damages, injunctive relief and attorney’s fees;
and any claim arising under any common law principle or public policy, including
but not limited to, all suits in tort or contract, such as wrongful termination,
defamation, emotional distress, invasion of privacy or loss of consortium and
any other claim of any nature whatsoever, both in law and equity, whether
personal or economic, known or unknown, arising at any and all times up to this
date against any of the Released Parties. You agree not to accept damages of any
nature, other equitable or legal remedies for your own benefit or attorneys’
fees or costs from any of the Released Parties with respect to any claim
released by this Agreement. Nothing contained in this release shall affect the
parties’ respective rights or ability to enforce (i) their respective rights
under this Agreement, (ii) the Company’s obligation to defend and indemnify you
under the terms of any separate indemnification agreement, the Company’s
certificate of incorporation and by-laws, Delaware law and any applicable
directors and officers liability insurance policy or (iii) any causes of action
or claims that cannot be released as a matter of law provided further, this
release shall not affect your rights with respect to vested options and/or
equity issued to you by the Company.

Protected Disclosures and Other Protected Actions

Nothing contained in this Agreement limits your ability to file a charge or
complaint with any federal, state or local governmental agency or commission (a
“Government Agency”). In addition, nothing contained in this Agreement limits
your ability to communicate with any Government Agency or otherwise participate
in any investigation or proceeding that may be conducted by any Government
Agency, nor does anything contained in this Agreement apply to truthful
testimony in litigation. If you file any charge or complaint with any Government
Agency and if the Government Agency pursues any claim on your behalf, or if any
other third party pursues any claim on your behalf, you waive any right to
monetary or other individualized relief (either individually or as part of any
collective or class action); provided that nothing in this Agreement limits any
right you may have to receive a whistleblower award or bounty for information
provided to the Securities and Exchange Commission.



Defend Trade Secrets Act

You are hereby notified in accordance with the Defend Trade Secrets Act of 2016
that you will not be held criminally or civilly liable under any federal or
state trade secret law for the disclosure of a trade secret that: (i) is made
(A) in confidence to a federal, state, or local government official, either
directly or indirectly, or to an attorney; and (B) solely for the purpose of
reporting or investigating a suspected violation of law; or (ii) is made in a
complaint or other document that is filed under seal in a lawsuit or other
proceeding. You are further notified that if you file a lawsuit for retaliation
by an employer for reporting a suspected violation of law, you may disclose the
employer's trade secrets to your attorney and use the trade secret information
in the court proceeding if you: (i) file any document containing the trade
secret under seal; and (ii) do not disclose the trade secret, except pursuant to
court order.

--------------------------------------------------------------------------------

Tax Treatment

The Company shall undertake to make deductions, withholdings and tax reports
with respect to payments and benefits under this Agreement to the extent that it
reasonably and in good faith determines that it is required to make such
deductions, withholdings and tax reports. Nothing in this Agreement shall be
construed to require the Company to make any payments to compensate you for any
adverse tax effect associated with any payments or benefits or for any deduction
or withholding from any payment or benefit.



The parties intend that this Agreement will be administered in accordance with
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”). To
the extent that any provision of this Agreement is ambiguous as to its
compliance with Section 409A of the Code, the provision shall be read in such a
manner so that all payments hereunder comply with Section 409A of the Code. Each
payment pursuant to this Agreement is intended to constitute a separate payment
for purposes of Treasury Regulation Section 1.409A 2(b)(2).



Anything in this Agreement to the contrary notwithstanding, if at the time of
your separation from service within the meaning of Section 409A of the Code, the
Company determines that the you are a “specified employee” within the meaning of
Section 409A(a)(2)(B)(i) of the Code, then to the extent any payment or benefit
that you become entitled to under this Agreement on account of your separation
from service would be considered deferred compensation otherwise subject to the
20 percent additional tax imposed pursuant to Section 409A(a) of the Code as a
result of the application of Section 409A(a)(2)(B)(i) of the Code, such payment
shall not be payable and such benefit shall not be provided until the date that
is the earlier of (A) six months and one day after your separation from service,
or (B) your death. If any such delayed cash payment is otherwise payable on an
installment basis, the first payment shall include a catch-up payment covering
amounts that would otherwise have been paid during the six-month period but for
the application of this provision, and the balance of the installments shall be
payable in accordance with their original schedule.



Unemployment Benefits

The Company will not oppose your claim for unemployment insurance benefits;
provided that, and for the avoidance of doubt, nothing herein shall prohibit the
Company from responding truthfully to any requests for information from a
Government Agency.



Other Provisions

Termination of Payments. In the event that you fail to comply with any of your
obligations under this Agreement (including the Restrictive Covenants Agreement
that has been incorporated by reference), in addition to any other legal or
equitable remedies it may have for such breach, the Company shall have the right
to terminate your at will employment (if you are still employed) and, to the
extent applicable, terminate any payments of the Severance Amount and/or seek
repayment of any previously paid payments of the Severance Amount. Any such
consequences of a breach by you will not affect the release or your continuing
obligations under this Agreement.

--------------------------------------------------------------------------------

Absence of Reliance. In signing this Agreement, you are not relying upon any
promises or representations made by anyone at or on behalf of the Company.

Jurisdiction. You and the Company hereby agree that the Superior Court of the
Commonwealth of Massachusetts and the United States District Court for the
District of Massachusetts shall have the exclusive jurisdiction to consider any
matters related to this Agreement, including without limitation any claim of a
violation of this Agreement. With respect to any such court action, you submit
to the jurisdiction of such courts and acknowledges that venue in such courts is
proper.

Governing Law; Interpretation. This Agreement shall be interpreted and enforced
under the laws of the Commonwealth of Massachusetts without regard to conflict
of law principles. In the event of any dispute, this Agreement is intended by
you and the Company to be construed as a whole, to be interpreted in accordance
with its fair meaning, and not to be construed strictly for or against you or
the Company or the “drafter” of all or any portion of this Agreement.

Enforceability. If any portion or provision of this Agreement (including,
without limitation, any portion or provision of any section of the Restrictive
Covenants Agreement) shall to any extent be declared illegal or unenforceable by
a court of competent jurisdiction, then the remainder of this Agreement, or the
application of such portion or provision in circumstances other than those as to
which it is so declared illegal or unenforceable, shall not be affected thereby,
and each portion and provision of this Agreement shall be valid and enforceable
to the fullest extent permitted by law.

Waiver; Amendment. No waiver of any provision of this Agreement shall be
effective unless made in writing and signed by the waiving party. The failure of
a party to require the performance of any term or obligation of this Agreement,
or the waiver by a party of any breach of this Agreement, shall not prevent any
subsequent enforcement of such term or obligation or be deemed a waiver of any
subsequent breach. This Agreement may not be modified or amended except in a
writing signed by both you and a duly authorized officer of the Company

Entire Agreement. This Agreement constitutes the entire agreement between you
and the Company regarding the subject matter herein. This Agreement supersedes
any previous agreements or understandings between you and the Company, except
the Preserved Agreements and any other obligations specifically preserved in
this Agreement. In signing this Agreement, you are not relying upon any promises
or representations made by anyone at or on behalf of the Company except as set
forth in this Agreement.

Counterparts. This Agreement may be executed in any number of counterparts, each
of which when so executed and delivered shall be taken to be an original, but
all of which together shall constitute one and the same document. Facsimile and
pdf signatures shall be deemed to have the same legal effect as originals.



--------------------------------------------------------------------------------

Please indicate your agreement to the terms of this Agreement by signing and
returning to me the original or a PDF copy of this letter within the time period
set forth above. This Agreement will become effective upon the execution by both
parties (the “Effective Date of this Agreement”).

Very truly yours,







By: /s/ Theodore Proukou                     June 29,
2020                                  

Name:Theodore Proukou Date

Title:

SVP & Chief People Officer







You are advised to consult with an attorney before signing this Agreement. This
is a legal document. Your signature will commit you to its terms. By signing
below, you acknowledge that you have carefully read and fully understand all of
the provisions of this Agreement and that you are knowingly and voluntarily
entering into this Agreement.



/s/ Andrew Oh                                  June 29,
2020                                  

Andrew Oh Date







--------------------------------------------------------------------------------

EXHIBIT A



CERTIFICATE UPDATING RELEASE OF CLAIMS



I, Andrew Oh, hereby acknowledge and certify that I entered into a Transitional
Services and Separation Agreement with Rubius Therapeutics, Inc. (the
“Company”), in connection with the ending of my employment (the “Agreement”).
Capitalized terms used herein and not otherwise defined have the meanings
ascribed to such terms in the Agreement. Pursuant to the Agreement, and provided
that I have satisfied the Conditions, I am required to execute this certificate,
which updates the release of claims set forth in Section 8 of the Agreement and
adds a release under the Age Discrimination in Employment Act (this
“Certificate”), in order to be eligible for the Severance Benefits. I understand
that I may not sign this Certificate until on or after the Separation Date and
that I must return it to the Company within twenty one (21) days after the
Separation Date as set forth below.



I, therefore, agree as follows:



1.A copy of this Certificate was attached to the Agreement as Exhibit A.

2.In consideration of the benefits contained in the Agreement, including but not
limited to the Severance Benefits set forth in Section 4 of the Agreement, for
which I become eligible only if I sign this Certificate, I hereby extend the
release of claims set forth in Section 8 of the Agreement to any and all claims
that arose after the date I signed the Agreement through the date I signed this
Certificate, subject to all other exclusions and terms set forth in the
Agreement and I release any claims under the Age Discrimination in Employment
Act.

3.I have carefully read and fully understand all of the provisions of this
Certificate, I knowingly and voluntarily agree to all of the terms set forth in
this Certificate, and I acknowledge that in entering into this Certificate, I am
not relying on any representation, promise or inducement made by the Company or
its representatives with the exception of those promises contained in this
Certificate and the Agreement.

4.I acknowledge that I have knowingly and voluntarily entered into this
Certificate and that the Company advises me to consult with an attorney before
signing this Certificate. I understand and acknowledge that I have been given
the opportunity to consider this Certificate for twenty-one (21) days from my
receipt of this Certificate before signing it (the “Consideration Period”). To
receive the severance benefits, I must return a signed, unmodified original or
PDF copy of this Certificate so that it is received by Maiken Keson-Brookes at
or before the expiration of the Consideration Period. If I do not sign the
Agreement, my employment will end, I will not be entitled to the severance
benefits set forth in the Agreement. If I sign this Agreement, for the period of
seven (7) business days from the date when I sign this Agreement, I have the
right to revoke this Certificate by written notice to Ms. Keson-Brookes. For
such a revocation to be effective, it must be delivered so that it is received
by Ms. Keson-Brookes at or before the expiration of the seven (7) business day
revocation period. This

--------------------------------------------------------------------------------

Certificate shall not become effective or enforceable during the revocation
period. This Agreement shall become effective on the first business day
following the expiration of the revocation period (the “Effective Date of the
Certificate”).

5.I agree that this Certificate is part of the Agreement.







________________________________________

Andrew Oh





________________________________________

Date

--------------------------------------------------------------------------------